IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 10, 2008
                               No. 08-40125
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JOSE LUIS RODRIGUEZ-MORALES

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:07-CR-1163-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Jose Luis Rodriguez-Morales
(Rodriguez) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Rodriguez has filed a response.
Our independent review of the record, counsel’s brief, and Rodriguez’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 08-40125

herein, Rodriguez’s motion for appointment of counsel is DENIED, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                   2